                        2:20-cv-02235-CSB-EIL # 10          Page 1 of 2
                                                                                                     E-FILED
                                                             Wednesday, 25 November, 2020 01:26:09 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                    Urbana Division

GEISHA NUNN                                  )
                                             )
               Plaintiff,                    )
       v.                                    )              Case No. 2:20-cv-02235-CSB-EIL
                                             )
CREDIT MANAGEMENT LP                         )
         Defendant.                          )

                      REPORT OF RULE 26(f) PLANNING MEETING

        Plaintiff being represented by Victor T. Metroff and Defendant being represented by
Patrick A. Watts, counsel met on November 13, 2020 for the purpose of formulating a proposed
discovery calendar for consideration by the Court. The following are dates upon which counsel
have agreed.

     1. Parties will exchange initial disclosures pursuant to FED. R. CIV. P. 26(a)(1) by
December 8, 2020.

       2. The deadline for amendment of pleadings is December 22, 2020.

       3. The deadline for joining additional parties is December 22, 2020.

        4. Plaintiff shall disclose experts and provide expert reports by March 15, 2021.
Plaintiff shall make any such experts available for deposition by April 13, 2021.

      5. Defendant shall disclose experts and provide expert reports by April 15, 2021.
Defendant shall make any such experts available for deposition by May 15, 2021.

      6. Discovery shall be modified as follows: The parties do not propose any limitations
or modifications of the discovery rules. The parties agree to abide by the Fed. R. Civ. P.

       7. All discovery, including deposition of experts, is to be completed by June 18, 2021.

       8. The deadline for filing case dispositive motions shall be February 15, 2021.

        9. If applicable, insert here any provisions for disclosure or discovery or electronically
stored information and/or any agreements the parties reach for asserting claims of privilege or of
protection as trial preparation materials after production. At this time, the parties do not
anticipate any special issues related to the discovery of electronic information but will
promptly address any issues that do arise during the course of discovery. If there is
electronically stored information responsive to the parties’ written discovery requests, the
                       2:20-cv-02235-CSB-EIL # 10         Page 2 of 2




parties will produce the information via .pdf format. Additionally, the parties reserve the
right to request the information in native format if deemed necessary.

 Geisha Nunn, Plaintiff                           Credit Management LP, Defendant

 By: /s/ Victor T. Metroff                        By: /s/ Patrick A. Watts
 Victor T. Metroff                                Patrick A. Watts, #61701
 SULAIMAN LAW GROUP, LTD.                         MALONE FROST & MARTIN, PLLC
 2500 South Highland Avenue                       7733 Forsyth Blvd Ste. 600
 Suite 200                                        St. Louis, Missouri 63105
 Lombard, Illinois 60148                          pwatts@mamlaw.com
 +1 630-575-8181                                  P: (314) 669-5490
 vmetroff@sulaimanlaw.com                         F: (888) 632-6937




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 25, 2020, I electronically filed the foregoing Rule
26(f) Meeting Report together with proposed order, with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the following:

                                Patrick A. Watts, #61701
                            MALONE FROST & MARTIN, PLLC
                               7733 Forsyth Blvd Ste. 600
                                St. Louis, Missouri 63105
                                  pwatts@mamlaw.com
                                    P: (314) 669-5490
                                    F: (888) 632-6937

                                                    By: /s/ Victor T. Metroff
                                                    Victor T. Metroff
                                                    SULAIMAN LAW GROUP, LTD.
                                                    2500 South Highland Avenue
                                                    Suite 200
                                                    Lombard, Illinois 60148
                                                    +1 630-575-8181
                                                    vmetroff@sulaimanlaw.com




                                              2
